Case 9:21-mj-08110-WM Document 1 Entered on FLSD Docket 03/26/2021 Page 1 of 5
Case 9:21-mj-08110-WM Document 1 Entered on FLSD Docket 03/26/2021 KJZ
                                                                    Page 2 of 5


                                                           Mar 26, 2021

                                                                      West Palm Beach




    March 26, 2021
Case 9:21-mj-08110-WM Document 1 Entered on FLSD Docket 03/26/2021 Page 3 of 5
Case 9:21-mj-08110-WM Document 1 Entered on FLSD Docket 03/26/2021 Page 4 of 5
Case 9:21-mj-08110-WM Document 1 Entered on FLSD Docket 03/26/2021 Page 5 of 5




                                              26th
